 
 
IB 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 1402 
 
AN ACT 
To authorize the Architect of the Capitol to establish battery recharging stations for privately owned vehicles in parking areas under the jurisdiction of the House of Representatives at no net cost to the Federal Government. 
 
 
1.Battery recharging stations for privately owned vehicles in parking areas under the jurisdiction of the House of Representatives at no net cost to the Federal Government 
(a)DefinitionIn this Act, the term covered employee means— 
(1)an employee whose pay is disbursed by the Chief Administrative Officer of the House of Representatives; or  
(2)any other individual who is authorized to park in any parking area under the jurisdiction of the House of Representatives on Capitol Grounds.  
(b)Authority 
(1)In generalSubject to paragraph (3), funds appropriated to the Architect of the Capitol under the heading Capitol Power Plant under the heading Architect of the Capitol in any fiscal year are available to construct, operate, and maintain on a reimbursable basis battery recharging stations in parking areas under the jurisdiction of the House of Representatives on Capitol Grounds for use by privately owned vehicles used by Members of the House of Representatives (including the Delegates or Resident Commissioner to the Congress) or covered employees.  
(2)Vendors authorizedIn carrying out paragraph (1), the Architect of the Capitol may use 1 or more vendors on a commission basis.  
(3)Approval of constructionThe Architect of the Capitol may construct or direct the construction of battery recharging stations described under paragraph (1) after— 
(A)submission of written notice detailing the numbers and locations of the battery recharging stations to the Committee on House Administration of the House of Representatives; and  
(B)approval by that Committee.  
(c)Fees and charges 
(1)In generalSubject to paragraph (2), the Architect of the Capitol shall charge fees or charges for electricity provided to Members and covered employees sufficient to cover the costs to the Architect of the Capitol to carry out this section, including costs to any vendors or other costs associated with maintaining the battery recharging stations.  
(2)Approval of fees or chargesThe Architect of the Capitol may establish and adjust fees or charges under paragraph (1) after— 
(A)submission of written notice detailing the amount of the fee or charge to be established or adjusted to the Committee on House Administration of the House of Representatives; and  
(B)approval by that Committee.  
(d)Deposit and availability of fees, charges, and commissionsAny fees, charges, or commissions collected by the Architect of the Capitol under this section shall be— 
(1)deposited in the Treasury to the credit of the appropriations account described under subsection (b); and  
(2)available for obligation without further appropriation during— 
(A)the fiscal year collected; and  
(B)the fiscal year following the fiscal year collected.  
(e)Reports 
(1)In generalNot later than 30 days after the end of each fiscal year, the Architect of the Capitol shall submit a report on the financial administration and cost recovery of activities under this section with respect to that fiscal year to the Committee on House Administration of the House of Representatives. 
(2)Avoiding subsidy 
(A)DeterminationNot later than 3 years after the date of enactment of this Act and every 3 years thereafter, the Architect of the Capitol shall submit a report to the Committee on House Administration of the House of Representatives determining whether Members (including any Delegate or Resident Commissioner to Congress) and covered employees using battery charging stations as authorized by this Act are receiving a subsidy from the taxpayers. 
(B)Modification of rates and feesIf a determination is made under subparagraph (A) that a subsidy is being received, the Architect of the Capitol shall submit a plan to the Committee on House Administration of the House of Representatives on how to update the program to ensure no subsidy is being received. If the committee does not act on the plan within 60 days, the Architect of the Capitol shall take appropriate steps to increase rates or fees to ensure reimbursement for the cost of the program consistent with an appropriate schedule for amortization, to be charged to those using the charging stations. 
(f)Effective dateThis Act shall apply with respect to fiscal year 2011 and each fiscal year thereafter.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
